            Case 5:20-cv-05799-LHK Document 340-1 Filed 10/15/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   STEPHEN EHRLICH
 7
     Trial Attorneys
     U.S. Department of Justice
 8   Civil Division - Federal Programs Branch
     1100 L Street, NW
 9   Washington, D.C. 20005
10   Telephone: (202) 305-0550

11   Attorneys for Defendants
12

13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15

16
      NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK
17
                     Plaintiff,                 FIFTEENTH DECLARATION OF
18
                                                JAMES T. CHRISTY
19            v.

20    WILBUR L. ROSS, JR., et al.,
21
                     Defendants.
22

23

24

25

26

27

28
               Case 5:20-cv-05799-LHK Document 340-1 Filed 10/15/20 Page 2 of 4




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my fifteenth declaration in this lawsuit. I am making this declaration in
 5              response to Plaintiffs’ Declaration of Sheila Valenzuela, ECF No. 330, filed late Friday,
 6              October 9, 2020. I note that the declaration contained within ECF No. 330 was
 7              apparently signed and dated two days earlier on October 7, 2020.
 8         2. In reviewing the declaration, there is no violation of the court's order.
 9         3. The Declarant, Ms. Sheila Valenzuela, states that her office receives daily reports from
10              the Tucson Census Area Office, and that on October 6, 2020, she was given the
11              following information which, although Ms. Valenzuela does not expressly say, is
12              apparently for the Gila River Indian Community:
13                           Self Response Rate: 14%
14                           NFRU Percent Complete: 87.31
15                           Cases not started: 33
16                           Open cases: 401
17              Based on this information, the declarant then states that the completion rate adds up to
18              101.31 %.
19         4. Ms. Valenzuela appears to misunderstand how NRFU rates and public self-response
20              rates are calculated, and what each of the numbers represents.
21         5. The percentage in the Self-Response Rate represents the percentage of the entire
22              housing unit universe that self-responded online, by phone, or by returning a completed
23              paper questionnaire. By contrast, the completion rate for the Nonresponse Followup
24              workload is based on only those households which are assigned in the Nonresponse
25              Followup workload. The NRFU completion rate includes households that have
26              provided a response to the enumerator, households that have self-responded since the
27              start of Nonresponse Followup, households for which there is no response, households
28              which during the NRFU process the Census Bureau has confirmed are vacant, and a



     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK                      1
            Case 5:20-cv-05799-LHK Document 340-1 Filed 10/15/20 Page 3 of 4




 1           series of addresses included as part of our various quality control programs which are
 2           used to improve the accuracy of the census.
 3        6. NRFU rates and public self-response rates are thus calculated using different
 4           denominators and cannot be added together to get an overall rate of enumeration. We
 5           expressly explain this at our website in the Frequently Asked Questions section of
 6           https://2020census.gov/en/response-rates/nrfu-completion.html. It moreover appears
 7           that Ms. Valenzuela was herself already told the same thing—that “NRFU household
 8           responses do not add to the self-response rate”—by the Census Bureau’s Tribal
 9           Partnership Specialist. ECF No. 330-1 at ¶ 3.
10        7. I have no insight into the direct dialogue between Census staff and Ms. Valenzuela.
11           My understanding, based on subsequent conversation with Census staff, is that our staff
12           attempted to explain to Ms. Valenzuela what the different rates signify and how they
13           should be understood. We have been providing regular updates to Ms. Valenzuela on
14           the progress of NRFU production work via email.
15        8. As of 4:14pm Eastern on October 14, 2020, there are 36 addresses left to complete on
16           the Gila River Indian Community. The current NRFU completion rate for the Gila
17           River Indian Community is 99.0%.
18        9. As for the staffing issue complained about by the declarant, we have not reduced the
19           working staff on the Gila River Indian Community. On October 1, 2020, there were 20
20           tribal enumerators active on the Gila River Indian Community and thus eligible to
21           work, but not all of them work on any given day. For example, our records indicate
22           that 15 enumerators were working on October 1. On October 9th, 13 Enumerators were
23           working.
24        10. Ms. Valenzuela’s reference to the number of enumerators working on the reservation
25           appears to be erroneous. In a prior communication to Ms. Valenzuela, sent Friday,
26           October 9 at 1:40pm Mountain, we stated that the Census Bureau “will have ~14 Gila
27           River, ~10 Tohono O'odham, and 8 La Paz Enumerators working this weekend.” The
28



     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK                 2
             Case 5:20-cv-05799-LHK Document 340-1 Filed 10/15/20 Page 4 of 4




 1            sum of those numbers is 32, to which Ms. Valenzuela responded “Great news!” at
 2            1:41pm Mountain on the same day.
 3        11. I have engaged substantial resources, including staff time from numerous areas, to
 4            research issues raised by communications sent to the Court in order to provide
 5            researched and thorough responses to the Court’s orders. I believe it is important to
 6            provide accurate and well-considered responses to these concerns, which is what I have
 7            done. According to my best estimates, we have devoted over 145 total staff hours in
 8            response to the court’s orders, including verifying procedures, pulling schedules,
 9            reconciling inconsistent information, interviewing staff throughout the Nation and
10            reviewing documentation.
11        12. Attending to these matters has detracted significantly from my duties as the Assistant
12            Director for Field Operations at the U.S. Census Bureau, and has impaired my ability to
13            monitor key operations such as our data quality programs and efforts to ensure fiscal
14            and administrative compliance. These are critical tasks for this phase of the Census.
15

16

17

18   I have read the foregoing and it is all true and correct.
19   DATED this _14th_ day of October, 2020
20
       James Christy         Digitally signed by James Christy
                             Date: 2020.10.14 16:54:40 -04'00'
21   ____________________________________
22   James T. Christy
23   Assistant Director for Field Operations
24   United States Bureau of the Census
25

26

27

28



     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK                                  3
